     Case: 1:19-cv-04690 Document #: 52 Filed: 12/18/19 Page 1 of 4 PageID #:2015




                          IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

THE MAYA GROUP, INC.,

       Plaintiff,                                             Case No.: 1:19-cv-04690

v.                                                            Judge Robert M. Dow, Jr.

THE PARTNERSHIPS AND UNINCORPORATED                           Magistrate Judge Mary M. Rowland
ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

       Defendants.




                              SATISFACTION OF JUDGMENT

       WHEREAS, a judgment was entered in the above action on October 4, 2019 [34] in favor

of Plaintiffs and against the Defendants Identified in Amended Schedule A. Plaintiffs acknowledge

payment of an agreed upon damages amount, costs, and interest and desires to release this

judgment and hereby fully and completely satisfy the same as to the following Defendants:

                    NO.                                DEFENDANT
                    243                           BESTIM INCUK Store
                    253                                Fun*Toy Store
                    254                                  wanju Store
                    306                         JETTING HomeGarden Store
                    308                                  Live Easier
                    317                              Innocence paradise
                    319                                    Ali-Toy
                    321                              HomeSupply Store
                    325                            Bring You Love Store
                    326                            Ali-HomeMarket Store
                    332                            Figurines & Life Store
                    335                             Ali-Jetting Toy Store
                    336                            Eva's Toy world Store
Case: 1:19-cv-04690 Document #: 52 Filed: 12/18/19 Page 2 of 4 PageID #:2015




           338                              for LOHAS Store
           341                                wild kid Store
           343                         Sunlightfor your Life Store
           345                            Ali-HomeMall Store
           374                                Alisa in Store
           380                               Six Stars Store
           396                          Loving Adventure Store
           398                             Shop3053063 Store
           406                               HOMME Store
           421                              Gmarty 001 Store
           424                            Fantasty House Store
           425                             Childishness Store
           429                           MAMI'S BABY Store
           430                               Child Gift Store
           432                               Grown Up Store
           438                                Amiable Store
           442                              Pink House Store
           443                          Pizies TOYMALL Store
           446                             HENGHOME Store
           447                           TOYZHIJIA ZT Store
           450                            SHPYHT Toy Store
           451                             Kids Playing Store
           452                             GHJKKSAR Store
           457                           Baby-Toy World Store
           472                                 Likeit Store
           480                            Baby Toy City Store
           482                            HHHIPANDA Store
           485                             Essential Life Store
           486                               Cherr Toy Store
           487                              Very Funny Store
           488                           Furnished Room Store
           490                         Playthings& Hobbies Store
           491                           Necessities of life Store
           493                        Redboard Homegarden Store
           496                            SHNGki House Store
   Case: 1:19-cv-04690 Document #: 52 Filed: 12/18/19 Page 3 of 4 PageID #:2015




                 497                                   toy&factory Stor
                 498                               All your favourite Store
                 501                              articles for daily life Store
                 502                             Ali-house Improving Store
                 503                                     Bauble Store
                 512                             Lavender Cappuccino Store
                 517                                Ali-Loving Life Store
                 520                                     Gmarty Store
                 588                                   blue babies Store
                 589                                  SHgeZm Toy Store
                 423                                Baby Have Fun Store
                 232                                  XuHao Chen's store
                 114                                        ayane258


       THEREFORE, full and complete satisfaction of said judgment as to above identified

Defendants is hereby acknowledged, and the Clerk of the Court is hereby authorized and directed

to make an entry of the full and complete satisfaction on the docket of said judgment.
Case: 1:19-cv-04690 Document #: 52 Filed: 12/18/19 Page 4 of 4 PageID #:2015



                                                   ,9NI96P<CCVXNR5E@PP98X
  !/#!X!979E59KXX 




                                                   34GD?G=X'?4G=X4KX*H X X
                                                   '?4G=&+X)) X
                                                   X2:OQX'47BOHGX)1"X-0$X X
                                                     >?74=HX&)X  X
                                                   09D:J>HG:XX
                                                   $F4?DXW4GD?G=A?4G=?J 7HFX
                                                              




  .R5O6K@598X4G8XNUHMX5:;HK:XE9X5VX3X4GC@G=X(@4G=XHGXQ>@NXP>X84VXH;X!:6:F5:KX  X

  %@T9GXRG89KX5WX>4G8X4G8XGHP4K?4CXN94D X



                      
                       
                  
                    *HQ4LWX+S5D@7X



                                                   -Q4P9XH;X

                                                                       
                                                    HRGPWXH;X
